 

EXHIBIT 10-o

SUPPLEMENTAL RETIREMENT AGREEMENT

BETWEEN NORDSON CORPORATION AND MICHAEL F. HILTON

DATED AS OF DECEMBER 9, 2009

This Supplemental Retirement Agreement Between Nordson Corporation and Michael
F. Hilton (the “Agreement”), dated as of December 9, 2009, is made and entered
into by and between Nordson Corporation, an Ohio corporation (the “Company”),
and Michael F. Hilton (the “Executive”).

1.

Purpose.  The purpose of this Agreement is to provide for treatment of Executive
as fully-vested under the Nordson Corporation Salaried Employee Pension Plan
(the “Pension Plan”) and the Nordson Corporation Amended and Restated 2005
Excess Defined Benefit Pension Plan (the “Pension SERP”) in the event that his
employment under that certain Employment Agreement between the Company and
Executive (the “Employment Agreement”) is terminated, under certain
circumstances, prior to the attainment of full vesting under the Pension Plan
and Pension SERP.  

2.

Eligibility to Participate.  Only Michael F. Hilton shall be eligible to
participate in the arrangement under this Agreement.

3.

Relationship To Pension Plan, Pension SERP and Employment Agreement.  To the
extent necessary to interpret this Agreement and the obligations set forth
herein, the written terms and definitions contained in the Pension Plan, the
Pension SERP and the Employment Agreement are hereby incorporated by reference
herein.  However, this Agreement explicitly does not amend or otherwise alter
the Pension Plan, the Pension SERP or the Employment Agreement in any
respect.  To the extent that this Agreement sets forth benefit obligations to
Executive that are different from those set forth in the Pension Plan or the
Pension SERP, such differing obligations shall relate only to Executive and
shall have no applicability with respect to any other participant under the
Pension Plan or the Pension SERP.

4.

Supplemental Benefit Entitlement.  Executive shall be entitled to the benefits
described under Section 5 of this Agreement in the event that he experiences a
Termination due to Death, Termination due to Disability, Termination without
Cause, or Resignation with Good Reason (as each is respectively defined under
the Employment Agreement, and whether or not such event occurs in connection
with a Change in Control) prior to becoming one hundred percent (100%) vested in
benefits under the Pension Plan or the Pension SERP.  In the event of
Executive’s Termination due to Death, the benefit entitlement described under
Section 5 of this Agreement shall be owed to Executive’s spouse (or if he has no
spouse as of such time, his estate).

5.

Total Supplemental Benefit Amount.  The Total Supplemental Benefit payable under
this Agreement shall be equal to the sum of (a) the Supplemental Pension Benefit
and (b) the Supplemental SERP Benefit, as described below.

 

--------------------------------------------------------------------------------

 

 

a.

Supplemental Pension Benefit.  The Supplemental Pension Benefit shall be equal
to the difference between (i) and (ii):

 

i.

The benefit to which Executive would be entitled under the Pension Plan if he
were one hundred percent (100%) vested thereunder; and

 

ii.

The benefit to which Executive actually is entitled under the Pension Plan.

 

b.

Supplemental SERP Benefit.  The Supplemental SERP Benefit shall be equal to the
difference between (i) and (ii):

 

i.

The benefit to which Executive would be entitled under the Pension SERP if he
were one hundred percent (100%) vested thereunder; and

 

ii.

The benefit to which Executive actually is entitled under the Pension SERP.

 

c.

Example.  Assume that Executive experiences a Termination without Cause at the
end of his third year of employment.  Under this Agreement, he would not receive
a benefit from or under the Pension Plan.  However, instead, he would receive a
benefit under this Agreement equal to the benefit that he would have received
under the Pension Plan had he been fully vested under the Pension Plan based
upon three (3) years of benefit accrual service.  This is referred to as the
Supplemental Pension Benefit and is described in Section 5(a) above.

In addition, Executive would receive a benefit under the Pension SERP equal to
the benefit that he otherwise would have received under the Pension SERP had he
been fully vested in such benefit (again, computed based on three years of
benefit accrual service).  This is referred to as the Supplemental SERP Benefit
and is described in Section 5(b) above.

 

d.

Modification of Supplemental Pension Benefit and Supplemental SERP Benefit In
Event of Change in Control.  In the event that at Change in Control (as defined
under the Change-in-Control Retention Agreement between the Company and
Executive (“Change-in-Control Retention Agreement”)) occurs, and Executive
experiences a Termination without Cause or Resignation for Good Reason (as
defined under the Employment Agreement within two (2) years following the
effective date of a Change in Control, the Supplemental Pension Benefit and
Supplemental SERP Benefit described above shall be calculated by crediting
Executive with an additional two (2) years service credit and adding an
additional two (2) years to Executive’s age.

2

--------------------------------------------------------------------------------

 

6.

Survivor Benefit.  In the event that Executive dies prior to the termination of
the Employment Agreement, as well as prior to the attainment of full vesting
under the Pension Plan and Pension SERP, Executive’s spouse shall be entitled to
the benefits described in Section 5 of this Agreement based upon Executive’s
benefit accrual service earned as of his date of death.  Such benefits shall be
paid to Executive’s spouse in the same amount and in the same form, and at the
same time, all as prescribed under Section 3A.1 of the Pension SERP.

7.

Supplemental Benefit Commencement.  Payment of the benefits described in Section
5 of this Agreement shall commence as soon as administratively practicable
following Executive’s Date of Termination under the Employment Agreement (but in
any event shall be paid in the same calendar year in which such Date of
Termination occurs); provided, however, that any benefit payable under this
Agreement shall comply with the following restrictions:

 

a.

If Executive’s termination or resignation does not constitute a “separation from
service,” as such term is defined under Section 409A of the Internal Revenue
Code (the “Code”), Executive shall nevertheless be entitled to receive all of
the payments and benefits that Executive is entitled to receive under Section 5
of this Agreement on account of his termination of employment prior to the
attainment of full vesting under the Pension Plan and Pension SERP.  However,
the benefits that Executive is entitled to under Section 5 of this Agreement
shall not be provided to Executive until such time as Executive has incurred a
“separation from service” within the meaning of Section 409A of the
Code.  Unless otherwise indicated under this Agreement, any payments to which
Executive is entitled under Section 5 of this Agreement shall be made as soon as
administratively practicable following Executive’s separation from service.

 

b.

Notwithstanding any provision of this Agreement to the contrary, if Executive is
a “specified employee” (as defined by Section 409A of the Code) at the time of
his termination of employment under the Employment Agreement (or, if later, his
“separation from service” under Section 409A of the Code), to the extent that a
benefit under Section 5 of this Agreement is considered to provide for a
“deferral of compensation” (as determined under Section 409A of the Code), then
such benefit shall not be paid or provided until six months after Executive’s
separation from service, or his death, whichever occurs first.  Any benefits
that are withheld under this provision for the first six months shall be payable
in a lump sum on the 181st day after such termination of employment (or, if
later, separation from service).

Section 7(g) and (h) of the Employment Agreement and the restrictions contained
therein are specifically incorporated by reference herein, and any benefit
payable under this Agreement shall commence only after such restrictions have
been satisfied.

3

--------------------------------------------------------------------------------

 

8.

Form of Payment for Supplemental Benefits.  The benefits described in Section 5
of this Agreement shall be paid in the form elected by Executive and shall be
subject to the restrictions set forth in Sections 2.4 and 2.5 of the Pension
SERP.  Executive hereby elects to receive the benefits described in Section 5 of
this Agreement in a single lump sum.

9.

Nonduplication of Benefits.  To the extent, and only to the extent, a payment or
benefit that is paid or provided under this Agreement would also be paid or
provided under the terms of the applicable plan, program, agreement or
arrangement, including, without limitation, the Change-in-Control Retention
Agreement, such applicable plan, program, agreement or arrangement will be
deemed to have been satisfied by the payment made or benefit provided under this
Agreement.

10.

Source Of Benefits Under This Agreement.  The benefits described in Section 5 of
this Agreement shall be paid by the Company from its general assets at the time
and manner provided herein.  Benefits hereunder shall not be subject to
assignment, pledge, alienation or anticipation by Executive, his spouse or his
estate.  Neither Executive, his spouse or his estate shall have, by reason of
this Agreement, any right, title or interest of any kind in or to any property
of the Company.  To the extent that Executive has a right to receive payments
from the Company under this Agreement, such right shall be no greater than the
right of a general unsecured creditor.

11.

Administration.  The Compensation Committee of the Company (the “Committee”)
shall be the “administrator” of this Agreement, as such term is defined under
Section 3(16) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

12.

Amendment and Termination.  This Agreement may be amended or terminated by
mutual written agreement between the Company and Executive; provided, however,
that any such amendment or termination shall comply with Section 409A of the
Code.  Notwithstanding the foregoing, at such time as Executive becomes one
hundred percent (100%) vested in benefits under both the Pension Plan or the
Pension SERP, the Company shall no longer have any obligations under this
Agreement and this Agreement shall terminate.  In such case, no benefits shall
be payable from or under this Agreement.

13.

Withholding. The Company shall have the right to deduct from any payment in
accordance with this Agreement any amount required to satisfy its obligation to
withhold federal, state and local taxes.

14.

Construction.  This Agreement is intended to qualify as a plan maintained for
the benefit of a select group of management or highly compensated employees
within the meaning of ERISA, and shall be construed in accordance with such
intention.

15.

Effective Date.  This Agreement shall be effective January __, 2010.

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written. 

 

 

NORDSON CORPORATION

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

Address:

 

097488, 000001, 103099386.7

5